Citation Nr: 1123463	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  09-41 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic back pain.

2.  Entitlement to service connection for chronic bilateral shoulder pain.

3.  Entitlement to service connection for chronic headaches.

4.  Entitlement to service connection for a psychiatric disorder to include an adjustment disorder to with depression.

5.  Entitlement to a compensable disability rating for service-connected cervical strain with degenerative changes.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from April 1999 to April 2008.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for a cervical spine disability and provided a noncompensable disability rating, and which denied service connection for chronic headaches, bilateral shoulder pain, chronic back pain and an adjustment disorder with depression.  The Veteran disagreed with the noncompensable disability rating and the denials of service connection and perfected an appeal.  In August 2010, the Veteran and her representative presented testimony in support of the Veteran's claims at a hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's VA claims folder.  

The issues of entitlement to service connection for an adjustment disorder and chronic headaches, and a compensable disability rating for a service connected cervical disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  A preponderance of the competent medical evidence supports a conclusion that the Veteran has no current diagnosed underlying back disorder.

2.  A preponderance of the competent medical evidence supports a conclusion that the Veteran has no current diagnosed underlying bilateral shoulder disorder.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a back disorder is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  Entitlement to service connection for a bilateral shoulder disorder is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that she suffered from back pain and bilateral shoulder pain during service and continues to suffer from the same pain.  She seeks service connection.  The Board will first address preliminary matters and then render a decision on the issues on appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The Veteran was informed in a letter dated June 2008 that in order to substantiate her claims for service connection, the evidence must show a current condition, an event or injury during service, and medical evidence of a relationship between the current condition and the event or injury during service.  In the June 2008 letter, the Veteran was also informed of how VA determines a disability rating and an effective date as required by the Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was further notified that VA would make reasonable efforts to help her obtain evidence necessary to support her claim, including requests for any pertinent records held by Federal agencies, such as military records, and VA medical records.  The Veteran was also informed that a medical examination would be provided or that a medical opinion would be obtained if it was determined that such evidence was necessary to make a decision on her claim.  

The record reveals that RO has obtained the Veteran's service treatment records and VA medical records pertaining to the Veteran's claims.  The Veteran has received medical examinations pertaining to her service connection claims, including the examination in July 2008.  

VA has further assisted the Veteran throughout the course of this appeal by providing her and his representative with statements of the case which informed them of the laws and regulations relevant to the Veteran's claim.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  The Veteran is represented by a service representative and has presented evidence and testimony at a hearing at the RO before the undersigned VLJ.  

The Board will address both claims for service connection in a single analysis because they present similar facts and identical law.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection or service-connected aggravation for a present disability, there must be (1) evidence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163 at 1166-67 (Fed. Cir. 2004).

In order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability. See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) [service connection may not be granted unless a current disability exists].  A "current disability" means a disability shown by competent medical evidence to exist. See Chelte v. Brown, 10 Vet. App. 268 (1997).  

Analysis

As noted above, a service connection claim must include evidence of a present disability that is supported by competent medical evidence to exist.  Also as noted, the Veteran was examined by a VA physician in July 2008.  The examining physician reported diagnoses of "bilateral shoulder pain" and "lumbago."  The symptoms of both diagnosed conditions were essentially pain.  The examiner reported that the Veteran had full range of motion of bilateral shoulders and that there was no pain with range of motion or loss of range of motion upon repetitive use.  Similarly, the examiner reported full range of motion of the Veteran's back without pain except that the Veteran reported pain at full extension.  Lumbar spine x-ray evidence showed a normal spine.  

In sum, the only symptom reported by the examiner was pain and the only diagnoses were for pain; no underlying diagnosis was made. The Court of Appeals for Veterans Claims has held that pain, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez- Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).   For that reason, the Veteran's claims for entitlement to service connection for a back disorder and bilateral shoulder disorders do not meet the first Shedden criterion.  The claims fail for that reason.


ORDER

Entitlement to service connection for a back disorder is denied.

Entitlement to service connection for chronic bilateral should pain is denied.


REMAND

The Veteran seeks service connection for chronic headaches and a psychiatric disorder to include an adjustment disorder with depression.  For the reasons below, the claims must be remanded for further evidentiary development.

The Board observes that the record includes evidence that the Veteran was seen and treated during service for headaches and was diagnosed as having tension headaches by a VA examiner in July 2008, within one year of her discharge from active duty.  The medical evidence does not include a medical opinion regarding whether the currently diagnosed headaches are related to those diagnosed during service.  The Board further notes that the Veteran testified at the August 2010 hearing that the headaches continued during service but that she treated them with over the counter medications.  See hearing transcript at page 8.  The nexus issue, in its present state, raises questions that must be addressed by an appropriately qualified physician. See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2005) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].

Similarly, the Veteran's service treatment records show she was treated for depression during service.  Her current psychiatric diagnosis is for an adjustment disorder with depression.  There is, however, no medical opinion regarding whether the in-service treatment and the current diagnosis are related.  Thus, it too must be remanded for an opinion.

Finally, the Veteran has testified that her service-connected cervical spine disability has gotten worse.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Moreover, where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) [where the veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination].  For that reason, VBA should provide the Veteran with a new examination to determine her current symptoms and extent of disability.


Accordingly, the case is REMANDED for the following action:

1.  VBA shall ensure that all of the Veteran's VA treatment records from 2010 to the present are included in her VA claims folder.

2.  After completion of the foregoing, VBA shall provide the Veteran's VA claims folder to an appropriate VA physician for review.  The examiner shall, after reviewing the entire claims folder, provide an opinion whether it is at least as likely as not that the Veteran's diagnosed chronic tension headaches were incurred during or aggravated during her active duty service.  The examiner shall provide reasons and rationale for the opinion stated.  If the examiner determines that examination of the Veteran is required in order to provide the requested opinion, VBA shall arrange such an examination.  Any diagnostic testing or consults deemed necessary by the examiner shall be accomplished.

The examiner's written opinion shall be associated with the Veteran's VA claims folder.

3.  VBA shall provide the Veteran's VA claims folder to an appropriate VA psychologist or psychiatrist who shall review the Veteran's VA claims folder prior to examining the Veteran.  The examiner shall provide a diagnosis of any psychiatric disorder currently manifested by the Veteran.  The examiner shall also provide an opinion whether it is at least as likely as not that any current and diagnosed psychiatric disorder manifested by the Veteran was at least as likely as not incurred during or aggravated during her active duty service.  Any diagnostic testing or consult deemed necessary by the examiner shall be accomplished.

The examiner's written narrative examination report shall be associated with the Veteran's VA claims folder.

4.  VBA shall provide the Veteran's VA claims folder to an appropriate VA physician who shall review the Veteran's claims folder prior to examining the Veteran.  The examiner shall provide a detailed narrative description of the current nature and extent of the Veteran's service-connected cervical strain disability.  

The examiner's written narrative examination report shall be associated with the Veteran's VA claims folder. 

5.  After completion of the foregoing, VBA shall readjudicate the Veteran's claims for entitlement to service connection for a chronic headache disorder and an adjustment disorder to include depression, and her claim for a compensable disability rating for service-connected cervical strain with degenerative changes.  If the benefits sought on appeal remain denied, VBA should provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


